DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a substantially hollow cylindrical sleeve body.  It is unclear at what measurement or term of degree applicant regards a sleeve body is no longer substantially hollow and/or substantially cylindrical and/or substantially hollow and cylindrical.

Claim 7:
Claim 7 recites the limitation "the front end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13:
Claim 13 recites the limitation "the flange-shaped stop surfaces" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mair et al. (US 2019/0337129 A1).

Claim 1:
Mair discloses a sleeve for the centering of fasteners when installing structural parts on substructure of a building envelope (abstract), the sleeve (20) (fig. 2, para [0022]) comprising;
a split hollow cylindrical sleeve body (23) having at least two gutter-shaped shell elements (21, 22) (fig. 2, para [0022]), each having:
a head end and a rear end, the at least two gutter-shaped shell elements (21, 22) are grouped symmetrically about a central axis A, and inner surfaces facing each other in a middle space spanning between them (see annotated reproduction of figs. 3A-3B, below); and,
the shell elements (21, 22) are spaced apart from each other and separated by axially parallel longitudinal slots (gaps) except for a connecting joint section (25) at the head end (fig. 2, para [0025]).

    PNG
    media_image1.png
    814
    817
    media_image1.png
    Greyscale

Claim 5:
Mair discloses the sleeve as claimed in claim 1, wherein the joint section (25) comprises a material bridge with a predetermined breaking point (31, 32) (figs 3A-3B, para [0023] – see also annotated reproduction of figs. 3A-3B, above).

Claim 7 – as best understood by the examiner:
Mair discloses the sleeve as claimed in claim 1, wherein the sleeve body comprises, at the front end, a set-back stop surface (26 or 27) forming a stop surface (figs. 1-3, para [0022]).

Claim 8:
Mair discloses the sleeve as claimed in claim 5, wherein the predetermined breaking point comprises a notch, a narrowing, or a constriction (see annotated reproduction of figs. 3A-3B, above).

Claim 11:
Mair discloses the sleeve as claimed in claim 1, wherein the sleeve is a one-piece compression molded element (figs. 1 and 3A-3B, para [0032]).

Claim 12:
Mair discloses the sleeve as claimed in claim 1, wherein the sleeve comprises a plastic (para [0032]).

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qin et al. (CN 113513527 A) as provided by (CN 113513527 A) machine translation as an English language equivalent.

Claim 1:
Qin discloses a fastening sleeve (fig. 6, page 5, lines 122-123), comprising:
a split hollow cylindrical sleeve body (1) having at least two gutter-shaped shell elements (2) (figs. 1-6, page 5, lines 122-126), each having:
a head end and a rear end, the at least two gutter-shaped shell elements (2) are grouped symmetrically about a central axis A, and inner surfaces (6) facing each other in a middle space spanning between them (see annotated reproduction of figs. 5-6, below); and,
the shell elements (2) are spaced apart from each other and separated by axially parallel longitudinal slots (5) except for a connecting joint section ( at 1) at the head end (figs. 1-6, page 5, lines 122-126 – see also annotated reproduction of figs. 5-6, below).

    PNG
    media_image2.png
    1064
    472
    media_image2.png
    Greyscale

Claim 3:
Qin discloses the sleeve as claimed in claim 1, wherein the inner surfaces of the gutter-shaped shell elements (2) have a ribbed surface (6) (figs. 1-6, page 5, lines 122-126).

Claim 4:
Qin discloses the sleeve as claimed in claim 1, wherein one said longitudinal slot (5) has a wedge shape, as viewed from an outside, and widens from the head end to the rear end.
As reflected in figure 6, surface walls of shell elements (2) define longitudinal slot (5) and the walls defining the slot widen from the head end to the rear end as required of claim 4. (see annotated reproduction of fig. 6, below).

    PNG
    media_image3.png
    801
    900
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative event that applicant argues Mair does not anticipate a notch, narrowing or constriction; then, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 2019/0337129 A1).

Claim 8:
Mair discloses the sleeve as claimed in claim 5, and at paragraphs [0022] and [0023] Mair fails to recite the predetermined breaking point comprises a notch, a narrowing, or a constriction.  Instead, Mair discusses a predetermined generic breaking point.  As depicted in Figures 3A and 3B, Mair further discloses a sleeve comprising an area designed as a notch, a narrowing or a constriction (see also annotated reproduction of figs. 3A-3B, above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the predetermined generic breaking point as discussed at paragraphs [0022] and [0023] for the notch, narrowing or constriction as taught by the design reflected in figures 3A and 3B since it was known that generic breaking points and notches, narrowings and constrictions are analogues for frangible connections.  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because Mair discloses the area appearing as a notch, narrowing or constriction in figures 3A-3B to be defined as a predetermined breaking point (figs. 3A-3B, para [0022] and [0023] – see annotated reproduction of figs. 3A-3B, above).

Allowable Subject Matter
Claims 2, 6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 2:
The prior art of record fails to disclose or fairly suggest the sleeve as claimed in claim 1, wherein the middle space spanned by the inner surfaces of the gutter-shaped shell elements has a funnel shape with a diameter widening toward the rear end.

Claim 6:
The prior art of record fails to disclose or fairly suggest the sleeve as claimed in claim 1, wherein the inner space in the area of the joint section or near the head end has a narrowing in formed as an internally circular tube section with a diameter d.

Claim 13:
The prior art of record fails to disclose or fairly suggest the affirmative method steps of, inter alia, providing a sleeve as recited in claim 1; spontaneous ejecting of the shell elements from a predrilled hole of a facade element by driving home a fastener; and, completion of the fastening, leaving behind no remainder of the sleeve in a resulting assembly of a fastener, facade element and substructure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deaton et al. (US 2003/0059267 A1) discloses a guide for centering screws.  Agha et al. (US 2003/0108401 A1) discloses a fastener retention member comprising a cylindrical body and flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726